Citation Nr: 1741246	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  15-17 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether a substantive appeal as to the Veteran's claims for entitlement a total disability rating for compensation based on individual unemployability (TDIU) and entitlement to special monthly compensation (SMC) based on aid and attendance or housebound benefits was timely filed.

2.  Entitlement to TDIU.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty as a member of the Special Philippine Scouts from August 1946 to March 1949.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Board acknowledges that the Veteran's untimely April 2014 VA Form 9, as discussed in more detail below, was construed by the RO as a claim for increase in regards to the Veteran's service-connected bilateral hearing loss.  Thus, the RO has separately addressed the Veteran's claims for a TDIU and SMC based on aid and attendance or housebound benefits as attached with the increased rating claim for service-connected bilateral hearing loss.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on the Veteran's SMC claim.  As such, these claims are separate from the claims that are currently before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not file a substantive appeal setting out arguments relating to errors of fact or law within 60 days of the date on which the September 6, 2013 SOC was sent to the Veteran, or within the remainder of the one-year period from the date of the November 23, 2012, rating decision that notified him that his claims for entitlement to a TDIU and SMC based on aid and attendance or housebound benefits were denied.

2.  The Veteran did not submit a request for an extension of the time limit for filing the substantive appeal prior to the expiration of the time limit for filing the appeal or at the time he submitted the substantive appeal.

CONCLUSION OF LAW

A substantive appeal regarding the issues of entitlement to TDIU and SMC based on aid and attendance or housebound benefits was not timely filed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.300, 20.302(b), 20.305 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Timeliness of the Appeal

A.  Legal Principles and Regulations

Under VA regulations, an appeal consists of a timely filed written notice of disagreement (NOD) and, after an SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veteran' Appeals," or correspondence containing the necessary information.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the veteran, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (b). 

An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  38 C.F.R. § 20.303.  However, the request for an extension must be in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  Id.  A response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305. 

The Board has the authority to determine whether it has jurisdiction to review a case, and may dismiss any case over which it does not have jurisdiction.  38 U.S.C.A. § 7105 (d) (3); 38 C.F.R. § 20.101 (d).  The AOJ may close the case for failure to respond after receipt of the SOC (see 38 C.F.R. § 19.32), but a determination as to timeliness or adequacy of any such response for the purposes of appeal is in the province of the Board.  38 U.S.C.A. § 7105 (d); 38 C.F.R. § 20.101 (d).

B.  Analysis

The Veteran seeks entitlement to TDIU and to SMC based on aid and attendance or for being housebound due to his service-connected disabilities of bilateral sensorineural hearing loss and tinnitus.

Here, on November 26, 2012, the RO, inter alia, denied the Veteran's claims of entitlement to TDIU and SMC based on aid and attendance or for being housebound.  The Veteran was informed that he had one year from the date of his notification letter to appeal his denial with an explanation of his right to appeal.  

Subsequently, the Veteran timely filed an NOD, which was received on January 25, 2013, in which he sought reconsideration of his claims for entitlement to a TDIU and SMC based on aid and attendance or for being housebound.

On September 6, 2013, an SOC pertaining to these claims was issued.  In that notification letter, the Veteran was advised that he had either 60 days to submit a substantive appeal, or within a year of the November 26, 2012 rating decision (period expired on November 26, 2013).  

The Board notes the Veteran does not dispute the chronology of events in this case.  However, the Veteran contributes his delay to his advancing age and his health.  Specifically, the Veteran contends that due to his service-connected sensorineural bilateral hearing loss and tinnitus and his advancing age, he has become slower and sicker.  See November 9, 2014 NOD.  On April 8, 2014, VA received a substantive appeal (VA Form 9), which was dated March 29, 2014.  As such, the Veteran's VA Form 9 was not received within 60 days of the September 6, 2013 SOC, or within one year of the November 26, 2012 rating decision.  Thus, the substantive appeal was not timely filed.  In addition, there are no documents which may be construed as a substantive appeal in regards to these issues, nor did the Veteran submit a request for an extension of the time limit for filing the substantive appeal prior to the expiration of the time limit for filing the appeal or at the time he submitted the substantive appeal. 

Finally, the Board has considered whether the doctrine of equitable tolling applies.   As the Court has recognized, the doctrine is potentially applicable to untimely or improperly filed substantive appeals.  See Hunt v. Nicholson, 20 Vet. App. 519, 524-25 (2006).  Whether equitable tolling is warranted must be assessed on a case-by-case basis.  See Sneed v. Shinseki, 737 F.3d 719, 726 (Fed. Cir. 2013).  The following three requirements must be met: (1) the extraordinary circumstance must be beyond the claimant's control, (2) the claimant must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the claimant must exercise "due diligence" in preserving his/her appellate rights such that a reasonably diligent appellant under the same circumstances also would not have filed a timely appeal.  Checo v. Shinseki, 748 F.3d 1373, 1378 (Fed. Cir. 2014).  

One of the largest categories of Veterans Benefits cases in which Courts have applied equitable tolling is when the appellant has filed a required decision-processing document, prior to the expiration of the applicable expiration period, but filed with the wrong office or tribunal.  See Hunt, 20 Vet. App. at 520.  Equitable tolling has applied to extend a filing deadline during periods when the appellant was homeless, see Checo, 748 F.3d at 1382, or during periods of mental illness.  See Barrett v. Principi, 363 F.3d 1316, 1318 (Fed. Cir. 2004).  Courts have also applied equitable tolling to extend deadlines when the appellant failed to timely file a required document because the appellant relied on the misleading statements of a Veterans Benefits Officer.  See Bailey v. West, 160 F.3d 1360, 1364 (Fed. Cir. 1998) overruled by Henderson v. Shinseki, 589 F.3d 1201 (Fed. Cir. 2009) (itself overruled in Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428 (2011)).

Here, while the Veteran contributes his untimely filing of his substantive appeal to his advancing age and health, the evidence does not show that his age and his health conditions present an extraordinary circumstance that directly caused an untimely filing, such that a reasonably diligent appellant under the same circumstances also would not have filed a timely appeal.  Moreover, the record does not show, nor does the Veteran contend that his substantive appeal was filed in the wrong tribunal or office, that he was homeless, that he relied on misleading statements of a Veterans Benefits Officer, or that he suffered from mental illness.  Given such, the doctrine of equitable tolling is not applicable.  

Furthermore, there is no evidence that any office or subdivision of VA has ever waived the timely filing of a substantive appeal or treated the present case as if a substantive appeal had been timely filed.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

Therefore, the Board finds that because the Veteran's substantive appeal was not filed within 60 days of the September 6, 2013 SOC or within one year of the November 26, 2012 rating decision, the Veteran has not perfected his appeal; and therefore the appeal must be dismissed.  


ORDER

Entitlement to SMC based on aid and attendance or housebound benefits is dismissed.


REMAND

Here, as previously noted, the Veteran's untimely April 2014 VA Form 9 was treated as a claim for increase in regards to the Veteran's service-connected hearing loss.  Subsequently, in a July 2014 rating decision, the RO continued the Veteran's current evaluation at 50 percent for the Veteran's hearing loss, and denied entitlement to SMC based aid and attendance or housebound benefits on and TDIU.  

In September 2014, the Veteran filed a timely NOD.  However, the RO has yet to issue an SOC in regards to the Veteran's TDIU claim.  Thus, this claim must be remanded for the issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Once development is complete, issue a SOC addressing the issue of entitlement to an TDIU.  Notify the Veteran that he must submit a timely substantive appeal to perfect an appeal of those claims.  If a timely substantive appeal is received, return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


